
	
		I
		111th CONGRESS
		2d Session
		H. R. 5523
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2010
			Mr. Rehberg (for
			 himself, Mr. Bishop of Utah, and
			 Mr. Broun of Georgia) introduced the
			 following bill; which was referred to the Committee on Natural Resources, and in
			 addition to the Committee on Agriculture, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To protect the right of individuals to bear arms on
		  Federal lands administered by the United States Forest Service and the Bureau
		  of Land Management.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Firearms Freedom on Federal
			 Lands Act.
			(b)FindingsCongress
			 finds the following:
				(1)Section 512 of the Credit Card
			 Accountability Responsibility and Disclosure Act of 2009 (Public Law 111–24)
			 prevents the Secretary of the Interior from promulgating or enforcing any
			 regulation that prohibits an individual from possessing a firearm in any unit
			 of the National Park System or the National Wildlife Refuge System when certain
			 conditions are met.
				(2)The Secretary of
			 Agriculture is not statutorily prevented from promulgating or enforcing
			 regulations that prohibit an individual from possessing a firearm on Federal
			 lands administered by the United States Forest Service.
				(3)The Secretary of
			 the Interior is not statutorily prevented from promulgating or enforcing any
			 regulation that prohibits an individual from possessing a firearm on Federal
			 lands administered by the Bureau of Land Management.
				(4)The Antiquities
			 Act of 1906 (16 U.S.C. 431–433) authorizes the President to designate National
			 Monuments under the jurisdiction of the Department of Agriculture and the
			 Department of the Interior.
				(5)The Antiquities
			 Act of 1906 (16 U.S.C. 431–433) does not expressly prohibit the President from
			 restricting the legal possession of firearms through Executive orders
			 establishing National Monuments.
				(6)The Second
			 Amendment to the Constitution provides that the right of the people to
			 keep and bear Arms, shall not be infringed..
				2.Protecting the
			 right of individuals to bear arms on Federal lands administered by the Forest
			 Service and BLM
			(a)In
			 generalThe Secretary of
			 Agriculture and the Secretary of the Interior shall not promulgate or enforce
			 any regulation or Executive order, including Presidential declarations
			 authorized under the Antiquities Act of 1906 (16 U.S.C. 431–433), that prohibit
			 an individual from possessing a firearm, including an assembled or functional
			 firearm, in any unit administered by the United States Forest Service or the
			 Bureau of Land Management, if—
				(1)the individual is
			 not otherwise prohibited by law from possessing the firearm; and
				(2)the possession of
			 the firearm is in compliance with the law of the State in which the unit of the
			 National Forest System or the Bureau of Land Management is located.
				(b)Statutory
			 constructionNothing in this
			 Act shall be construed—
				(1)as affecting the
			 authority, jurisdiction, or responsibility of the several States to manage,
			 control, or regulate fish and resident wildlife under State law or regulations,
			 including the regulation of hunting, fishing, trapping, and recreational
			 shooting on public land managed by the Department of Agriculture or the
			 Department of the Interior; or
				(2)as limiting access
			 for hunting, fishing, trapping, or recreational shooting.
				
